[Cite as Haas v. McDonald's Restaurants of Ohio, 2022-Ohio-744.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




SARAH H. HAAS, INDIVIDUALLY AND
AS THE PERSONAL REPRESENTATIVE
OF THE ESTATE OF FRANK J. HAAS,                                    CASE NO. 9-21-24
(DECEASED), ET. AL.,

       PLAINTIFFS-APPELLANTS,

       v.
                                                                   OPINION
MCDONALD’S RESTAURANTS
OF OHIO, INC.,

       DEFENDANT-APPELLEE.




                 Appeal from Marion County Common Pleas Court
                                General Division
                            Trial Court No. 18CV738

                                    Judgment Affirmed

                            Date of Decision: March 14, 2022




APPEARANCES:

        Pamela Dimo for Appellants

        Holly Marie Wilson for Appellee
Case No. 9-21-24


WILLAMOWSKI, J.

       {¶1} Plaintiffs-appellants Sarah H. Haas (“Sarah”), individually and as the

personal representative of the Estate of Frank J. Haas (“Frank”), appeals the

judgment of the Marion County Court of Common Pleas, alleging that the trial court

erred in granting summary judgment in favor of defendant-appellee, McDonald’s

Restaurants of Ohio, Inc. (“McDonald’s”). For the reasons set forth below, the

judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On the morning of November 30, 2016, Sarah and Frank went to a

McDonald’s restaurant in Marion, Ohio. Sarah Depo. 15, 17. Eight weeks prior to

this occasion, Frank had a total knee replacement surgery and had been home from

the hospital for two weeks. Id. at 16, 39. They were stopping at McDonald’s to get

breakfast on the way to one of his physical therapy appointments. Id. at 17-18.

Frank walked into McDonald’s using two canes because he was “a bit unsteady.”

Id. at 17. See Brady Depo. 24, 27.

       {¶3} After they got into McDonald’s, Frank told Sarah that he needed to use

the restroom. Sarah Depo. 18. Frank headed towards the bathroom while Sarah

went to order their drinks. Id. Around this time, a McDonald’s employee, Rose

Brady (“Brady”), was finishing the process of cleaning the floor in the men’s room.

Doc. 20, Ex. A. Before she had begun cleaning, she had propped the bathroom door

open with a chair “to let people know I’m in there.” Brady Depo. 17, 28. Brady

                                           -2-
Case No. 9-21-24


also testified that she had set up a “wet floor” sign beside the stall that “[y]ou can’t

miss * * * when you go in” the bathroom. Id. at 27. See Grill Depo. 18.

       {¶4} In video footage from a camera situated outside of the bathroom, Frank

can be seen walking with his two canes towards the bathroom door. Ex. A. Frank

then moved the chair that was propping the door open out of his way. Ex. A. As

Frank was moving the chair, Brady can be seen coming out of the bathroom in front

of Frank with a mop in her hand. Ex. A. She testified that, as she was exiting the

bathroom, she told Frank, “Now, please be careful. I just mopped it.” Brady Depo.

25. At this point, Frank went into the bathroom. Ex. A. Brady then put the mop

into a red bucket sitting outside the bathroom and walked away. Ex. A.

       {¶5} Frank then walked across the floor of the men’s room and into a

bathroom stall. Sarah Depo. 22. After Frank finished using the restroom, he got

up, exited the stall, and fell. Id. at 23, 25. Frank laid on the floor for “a long time”

until a McDonald’s employee, Anthony Hines (“Hines”), went into the bathroom

and discovered him. Id. Grill Depo. 11. Hines helped Frank into a chair and

brought the restaurant manager, Anthony Grill (“Grill”), to the bathroom. Grill

Depo. 11-12. Since Frank was struggling to walk, Grill helped him out of the

bathroom and got him into a chair near to Sarah. Id. at 17. Sarah Depo. 20, 29.

Sarah then called for an ambulance. Sarah Depo. 29-30.

       {¶6} On November 30, 2018, Frank filed a complaint that named

McDonald’s as a defendant and raised claims of negligence and loss of consortium.

                                          -3-
Case No. 9-21-24


Doc. 1. However, Frank passed away during the pendency of this action. Doc. 4.

On August 12, 2019, Sarah was substituted for Frank as the personal representative

of his estate. Doc. 12. Subsequently, Grill, Sarah, and Brady sat for depositions.

During her deposition, Sarah described Frank’s fall as follows:

      [Attorney:] And then he [Frank] told you that he went back
      across that floor, went into the restroom, used the restroom and
      then came back out and fell, right?

      [Sarah:] Yes.

      [Attorney:] Did he ever indicate that he actually fell off of the
      toilet?

      [Sarah:] No, he didn’t fall off the toilet.

      [Attorney:] Anything else he told you about how the accident
      happened or any of the facts surrounding what was going on in
      the bathroom?

      [Sarah:] He just said he was pulling his pants up.

      [Attorney:] He was pulling his pants up as he fell?

      [Sarah:] When he stepped out to, yeah, to pull his pants up.

      ***

      [Attorney:] He has two canes, right?

      [Sarah:] Yes. He said he had them hanging right there.

      [Attorney:] So he wasn’t using his canes at the time he fell
      because he was pulling his pants up?

      [Sarah:] Yes. Well, I guess he got his pants up. I don’t think they
      dressed him.


                                        -4-
Case No. 9-21-24


         [Attorney:] Did he tell you that he was using the canes when he
         fell?

         [Sarah:] Yeah.

         [Attorney:] So he got his pants up, grabbed his canes and then he
         fell?

         ***

         [Sarah:] Yes. * * *

Sarah Depo. 28-29. On November 21, 2019, McDonald’s filed a motion for

summary judgment. Doc. 20. On June 9, 2021, the trial court granted summary

judgment in favor of McDonald’s.1 Doc. 101. See Doc. 102.

                                         Assignment of Error

         {¶7} The appellants filed their notice of appeal on July 8, 2021. Doc. 104.

On appeal, the appellants raise the following assignment of error:

         The trial court erred by granting summary judgment in favor of
         Defendant-Appellees.

                                            Legal Standard

         {¶8} “Appellate courts consider a summary judgment order under a de novo

standard of review.” Schmidt Machine Company v. Swetland, 3d Dist. Wyandot

No. 16-20-07, 2021-Ohio-1236, ¶ 23, citing James B. Nutter & Co. v. Estate of

Neifer, 3d Dist. Hancock No. 5-16-20, 2016-Ohio-7641, ¶ 5. Under Civ.R. 56,


1
  Roughly one and a half years passed between the filing of the motion for summary judgment and the trial
court’s decision. Doc. 20, 101. This delay was caused, in part, by the plaintiffs requesting an extension to
respond; the need to substitute a party after Frank’s death; a substitution of counsel; and a number of issues
that arose during discovery. Doc. 4, 25, 31, 45, 59, 70, 72.

                                                     -5-
Case No. 9-21-24


       [s]ummary judgment shall be rendered forthwith if the pleadings,
       depositions, answers to interrogatories, written admissions,
       affidavits, transcripts of evidence, and written stipulations of fact,
       if any, timely filed in the action, show that there is no genuine issue
       of material fact and that the moving party is entitled to judgment
       as a matter of law * * *. A summary judgment shall not be
       rendered unless it appears from the evidence or stipulation, and
       only from the evidence or stipulation, that reasonable minds can
       come to but one conclusion and that conclusion is adverse to the
       party against whom the motion for summary judgment is made,
       that party being entitled to have the evidence or stipulation
       construed most strongly in the party’s favor.

Civ.R. 56(C). Accordingly, summary judgment is to be granted

       only when it is clear ‘(1) that there is no genuine issue as to any
       material fact; (2) that the moving party is entitled to judgment as
       a matter of law; and (3) that reasonable minds can come to but
       one conclusion, and that conclusion is adverse to the party against
       whom the motion for summary judgment is made, who is entitled
       to have the evidence construed most strongly in his favor.’

Beair v. Management & Training Corp., 3d Dist. Marion No. 9-21-07, 2021-Ohio-

4110, ¶ 15, quoting Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 66,

375 N.E.2d 46, 47 (1978).

       {¶9} Initially, “[t]he party moving for summary judgment bears the burden

of showing that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law.” Zivich v. Mentor Soccer Club, Inc., 82 Ohio St.3d

367, 370, 1998-Ohio-389, 696 N.E.2d 201, 204 (1998). “In doing so, the moving

party is not required to produce any affirmative evidence, but must identify those

portions of the record which affirmatively support his argument.” Neal v. Treglia,



                                         -6-
Case No. 9-21-24


2019-Ohio-3609, 144 N.E.3d 1045, ¶ 12 (3d Dist.), quoting Carnes v. Siferd, 3d

Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13.

       {¶10} If the moving party carries this initial burden, “[t]he burden then shifts

to the party opposing the summary judgment.” Bates Recycling, Inc. v. Conaway,

2018-Ohio-5056, 126 N.E.3d 341, ¶ 11 (3d Dist.), quoting Middleton v. Holbrook,

3d Dist. Marion No. 9-15-47, 2016-Ohio-3387, ¶ 8. “In order to defeat summary

judgment, the nonmoving party may not rely on mere denials but ‘must set forth

specific facts showing that there is a genuine issue for trial.’” Byrd v. Smith, 110

Ohio St.3d 24, 2006-Ohio-3455, 850 N.E.2d 47, ¶ 10, quoting Civ.R. 56(E).

       {¶11} “[B]ecause summary judgment is a procedural device to terminate

litigation, it must be awarded with caution.” Williams v. ALPLA, Inc., 2017-Ohio-

4217, 92 N.E.3d 256, ¶ 6 (3d Dist.), quoting Murphy v. Reynoldsburg, 65 Ohio St.3d

356, 358-359, 1992-Ohio-95, 604 N.E.2d 138 (1992).            “The court must thus

construe all evidence and resolve all doubts in favor of the non-moving party * *

*.” Webster v. Shaw, 2016-Ohio-1484, 63 N.E.3d 677, ¶ 8 (3d Dist.).

       {¶12} “To prevail in a negligence action, a plaintiff must demonstrate that

(1) the defendant owed a duty of care to the plaintiff, (2) the defendant breached

that duty, and (3) the defendant’s breach proximately caused the plaintiff to be

injured.” Lang v. Holly Hill Motel, Inc., 122 Ohio St.3d 120, 2009-Ohio-2495, 909

N.E.2d 120, ¶ 10. “The status of the person injured by a third party on an owner’s

premises determines the scope and extent of the owner’s duty to the injured person.”

                                         -7-
Case No. 9-21-24


Heffern v. Univ. of Cincinnati Hosp., 142 Ohio App.3d 44, 52, 753 N.E.2d 951, 957

(10th Dist. 2001). “Under Ohio law, an owner’s duty of care depends on whether

the injured person is an invitee, a licensee, or a trespasser.” Id.

       {¶13} “An invitee is one ‘who rightfully come[s] upon the premises of

another by invitation, express or implied, for some purpose which is beneficial to

the owner.’” Durfor v. West Mansfield Conservation Club, 3d Dist. Logan No. 8-

21-26, 2022-Ohio-416, ¶ 19, quoting Gladon v. Greater Cleveland Regional Transit

Auth., 75 Ohio St.3d 312, 315, 1996-Ohio-137, 662 N.E.2d 287, 291 (1996). “A

shopkeeper ordinarily owes its business invitees a duty of ordinary care in

maintaining the premises in a reasonably safe condition * * *.” Armstrong v. Best

Buy Co., Inc., 99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, ¶ 5.

       This includes the duty to warn patrons of dangerous conditions
       known to, or reasonably ascertainable by, a proprietor which a
       patron should not be expected to discover or protect himself
       against.     Accordingly, the proprietor’s duty is normally
       predicated upon his superior knowledge of a dangerous condition
       on his premises. Since a warning eliminates the disparity between
       the proprietor’s and patron’s knowledge of the dangerous
       condition, it is usually sufficient to discharge the proprietor of his
       duty to exercise reasonable care.

Jackson v. Kings Island, 58 Ohio St.2d 357, 359, 390 N.E.2d 810, 812 (1979).

       Normally, the adequacy of a warning is a question of fact for the
       jury. See Seley v. G.D. Searle & Co. (1981), 67 Ohio St.2d 192[,
       423 N.E.2d 831]; Simmers v. Bentley Constr. Co. (1992), 64 Ohio
       St.3d 642, 646[, 1992-Ohio-42, 597 N.E.2d 504]; Hokaj v. Vandra
       Brothers (Sept. 1, 1994), Cuyahoga App. No. 65954, * * * [1994
       WL 476363]; Blatt v. Hamilton (Mar. 6, 1986), Franklin App. No.
       85AP-835, * * * [1986 WL 2925]. However, if reasonable minds

                                          -8-
Case No. 9-21-24


       can only come to one conclusion regarding the adequacy of the
       warning, summary judgment is appropriate. Blatt at 448.

Watts v. Taco Bell, Inc., 10th Dist. Franklin No. 96APE08-1021, 1997 WL 24880,

*2 (Jan. 21, 1997).

       {¶14} However, “[a] shopkeeper is not * * * an insurer of the customer’s

safety.” Paschal v. Rite Aid Pharmacy, Inc., 18 Ohio St.3d 203, 203, 480 N.E.2d

474, 475 (1985). Thus,

       under the ‘open and obvious’ doctrine, ‘[a]n occupier of premises
       is under no duty to protect a business invitee against dangers
       which are known to such invitee or are so obvious and apparent to
       such invitee that he may reasonably be expected to discover them
       and protect himself against them.’

(Emphasis added.) Horner v. Jiffy Lube Intern., Inc., 10th Dist. Franklin No. 01AP-

1054, 2002-Ohio-2880, ¶ 27, quoting Sidle v. Humphrey, 13 Ohio St.2d 45, 233

N.E.2d 589 (1968), first paragraph of the syllabus. See Paschal at 203-204.

       {¶15} “The open and obvious doctrine relates to the duty prong of negligence

* * *.” Johnson v. Southview Hosp., 2d Dist. Montgomery No. 25049, 2012-Ohio-

4974, ¶ 9. “When applicable * * * the open-and-obvious doctrine obviates the duty

to warn * * *.” Armstrong, supra, at ¶ 5. See also Howard v. Meat City, Inc., 3d

Dist. Allen No. 1-16-32, 2016-Ohio-7989, ¶ 10.

       The rationale behind the doctrine is that the open and obvious
       nature of the hazard itself serves as a warning. Thus, the owner
       or occupier may reasonably expect that persons entering the
       premises will discover those dangers and take appropriate
       measures to protect themselves.


                                        -9-
Case No. 9-21-24


Simmers, supra, at 644. If “a plaintiff is injured by an open and obvious danger,

summary judgment is generally appropriate because the duty of care necessary to

establish negligence does not exist as a matter of law.” Lang, supra, at ¶ 11.

                                    Legal Analysis

       {¶16} In this case, as Frank walked towards the restroom, a red mop bucket

was sitting directly outside of the bathroom door. Ex. A. Frank then moved a chair

that was propping the door open out of his way. Ex. A. This chair had cleaning

supplies sitting on top of it. Ex. A. Brady testified that she placed this chair in this

location to make patrons aware that she was cleaning inside the bathroom. Brady

Depo. 17, 25, 27. After Frank moved the chair, he stood to the side as Brady exited

the bathroom. Ex. A. Brady was mopping the floor as she walked past Frank. Ex.

A. As Frank walked into the bathroom, she was mopping the area around the outside

of the bathroom door. Ex. A. These aforementioned facts would have made a

reasonable invitee aware that Brady was finishing the process of mopping the floor

in the men’s room. The Ohio Supreme Court has held that “a shopkeeper is under

no duty to protect business invitees from dangers ‘which are known to such invitee

* * *.” Paschal, supra, at 203.

       {¶17} We also note that Sarah affirmed that Frank walked across the

bathroom floor to the stall, used the restroom, and fell when he was walking out of

the stall. Sarah Depo. 23, 28. The video footage shows that Brady did not go back

into the bathroom with a mop while Frank was inside the bathroom. Ex. A. For

                                         -10-
Case No. 9-21-24


this reason, there is no indication from this footage that Brady changed the condition

of the bathroom floor by mopping it while Frank was inside the stall. See Sarah

Depo. 36. See Ashley v. RHF, Inc., 4th Dist. Pike No. 93 CA 501, 1993 WL 303248,

*3 (Aug. 12, 1993). Thus, Frank was able to navigate the bathroom floor on his

way to the stall without falling and had, at the very least, some familiarity with the

condition of the floor.

       {¶18} Further, Brady stated that she gave a verbal warning directly to Frank

regarding the condition of the men’s room floor before he entered the bathroom.

Brady Depo. 25. She testified that she told Frank, “Now, please be careful. I just

mopped it.” Id. Brady also said that she had placed a “wet floor” sign next to the

bathroom stall that “[y]ou can’t miss * * * when you go in” the bathroom before she

began cleaning. Id. at 27. Doc. 30, Ex. A. She further said that she set this sign up

every time she cleaned the bathrooms. Brady Depo. 17-19. Grill also testified that

a “wet floor” sign was posted next to the bathroom stall at the time that Frank fell.

Grill Depo. 18. See Reeves v. St. Leonard, 2d Dist. Montgomery No. 27494, 2017-

Ohio-7433, ¶ 30-32; Nibert v. K-Mart Corp., 12th Dist. Madison No. CA89-09-019,

1990 WL 67011, *2 (May 21, 1990). Thus, even if there were a duty to warn in this

case, Brady gave a verbal warning directly to Frank in addition to posting a “wet

floor” sign next to the stall in the bathroom.

       {¶19} In conclusion, as Frank approached and then entered the bathroom,

there were numerous, readily observable indications that the floor of the men’s room

                                         -11-
Case No. 9-21-24


had recently been mopped. See Pascal, supra, at 203. Further, Frank was warned

about the condition of the floor by Brady and the presence of a “wet floor” sign.

Against this uncontradicted evidence, the appellants have failed to identify a

genuine issue of material fact for trial. For these reasons, we conclude that the trial

court did not err in granting summary judgment in favor of McDonald’s.

Accordingly, the appellants’ sole assignment of error is overruled.

                                     Conclusion

       {¶20} Having found no error prejudicial to the appellants in the particulars

assigned and argued, the judgment of the Marion County Court of Common Pleas

is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/hls




                                         -12-